                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

CORNELIUS LORENZO WILSON
(#356241)
                                                                       CIVIL ACTION
VERSUS
                                                                       17-578-SDD-EWD
CARL DABADIE, JR, ETAL.

                                          RULING

        The Court has carefully considered the Complaint filed by Plaintiff, the record, the

law applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Erin Wilder-Doomes dated Octobers, 2019, to which an objection3 was

filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY, the Plaintiff's action is hereby DISMISSED, WITH PREJUDICE.

as legally frivolous and malicious pursuant to 28 U.S.C. § 1915A.

        IT IS FURTHER ORDERED that Plaintiff's pending Motion4 is hereby DENIED AS

MOOT.

        Signed in Baton Rouge, Louisiana on November 4, 2019.


                                       ^^u^^^c^
                                       CHIEF JUD^ SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




1 Rec. Doc. 1.
2 Rec. Doc. 25.
3 Rec. Doc. 26.
4 Rec. Doc.24,
